THE SUPREME COURT OF MISSISSIPPI

                                NO. 2007-CT-00418-SCT

FLAGSTAR BANK, FSB

v.

CALVIN AND JAMIE DANOS, INDIVIDUALLY
AND AS GUARDIANS AND NEXT OF FRIENDS OF
LAURA MATHERNE, A MINOR, GAVIN DANOS, A
MINOR AND MARISSA DANOS, A MINOR

                              ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                          03/12/2007
TRIAL JUDGE:                               HON. R. I. PRICHARD, III
COURT FROM WHICH APPEALED:                 LAMAR COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    CAMILLE HENICK EVANS
ATTORNEY FOR APPELLEE:                     CATHERINE H. JACOBS
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               THE JUDGMENT OF THE COURT OF
                                           APPEALS IS REVERSED AND THE
                                           JUDGMENT OF THE CIRCUIT COURT OF
                                           LAMAR COUNTY IS REINSTATED AND
                                           AFFIRMED - 08/19/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Calvin and Jamie Danos, individually and as guardians and next friends of Laura

Matherne, a minor, Gavin Danos, a minor, and Marissa Danos, a minor (the Danoses), filed

a petition for writ of certiorari after the Court of Appeals reversed the Lamar County Circuit

Court’s judgment entered in their favor against Flagstar Bank, FSB (Flagstar), and rendered
judgment in favor of Flagstar. Having granted certiorari, we now reverse the judgment of

the Court of Appeals, and reinstate and affirm the judgment entered by the Circuit Court of

Lamar County.

               FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.    A full account of the factual background and procedural history of this case is set forth

in Flagstar Bank, FSB v. Danos, 2008 WL 5064953, **2-5, ¶¶5-14 (Miss. Ct. App. Dec

2, 2008). We set out here only those facts and the procedural history necessary to address

and decide the issues before us.

¶3.    On March 22, 2004, the Danoses filed suit against Flagstar and other defendants.1

Flagstar was a nonresident corporation not doing business in Mississippi, and thus with no

agent in the state to receive service of process. The Danoses attempted service of process

by certified mail with “restricted delivery, return receipt requested” to Albert Gladner, the

registered agent for Flagstar, at a post office box in Troy, Michigan. The restricted-delivery

summons was signed for, returned, and filed with the Lamar County Circuit Court on July

13, 2004. The signature on the receipt was illegible. The docket entry reads: “Summons

returned–certified mail as to Flagstar Bank signed for 4-15-04 by ?, filed.” Attached to a

subsequent pleading was a letter dated April 26, 2004, from Robert K. Fleming, the

operations coordinator for Flagstar’s legal department in Troy, Michigan, addressed to

Catherine Jacobs, counsel for the Danoses. The letter stated: “Flagstar Bank, FSB (Flagstar)


       1
       By mid-September 2006, all defendants except Michael Burks and Flagstar had been
dismissed from this lawsuit.

                                               2
is in receipt of the summons regarding the above referenced matter. The loan account was

sold on November 16, 2001 to Chase Manhattan. You may contact them at the following

address and phone number listed below.” An address for Chase Manhattan Mortgage, Inc.,

followed. On September 11, 2006, the Danoses filed an application for entry of default as

to Michael Burks, with the customary accompanying affidavit of the plaintiffs’ attorney,

resulting in the circuit clerk filing an entry of default on the same day. However, the

Danoses never filed an application for entry of default against Flagstar due to its failure to

answer the complaint; thus, there was no clerk’s entry of default against Flagstar.

¶4.      On September 25, 2006, the trial judge entered a default judgment against Flagstar.

The judgment read as follows:

                                    DEFAULT JUDGMENT

                  THIS CAUSE having come before the Court for trial on the merits, and
         the clerk having called the docket, and on three different occasions called the
         Defendant, Flagstar Bank FSB, and said Defendant failed to answer or appear,
         it is therefore
                  ORDERED and ADJUDGED that Default Judgment be and is hereby
         entered against the Defendant, Flagstar Bank FSB and in favor of the Plaintiffs
         pursuant to Rule 55(b) of the Mississippi Rules of Civil Procedure. It is further
                  ORDERED and ADJUDGED that the hearing on damages be and is
         hereby set over to September 29, 2006 at 11:00 A.M. at the Lamar County
         Courthouse in Purvis, Mississippi.

The hearing to assess damages was held on September 29, 2006. Flagstar was not present,

nor did it have counsel present. At the conclusion of the hearing, the trial judge, on the same

day, entered a judgment for damages in the amount of $500,000 against both Flagstar and

Burks.


                                                3
¶5.    On October 11, 2006, an attorney filed a notice of entry of appearance as counsel for

Flagstar, and on November 15, 2006, the attorney filed a motion to set aside the default

judgment and for additional relief. Flagstar claimed that the Danoses’ service on it as a

nonresident corporation with no Mississippi registered agent was flawed; thus, good cause

existed to set aside the judgment. Flagstar argued that the Danoses had attempted to serve

Flagstar by mailing a certified letter, restricted delivery requested, to Gladner, the registered

agent for Flagstar, at a post office box in Troy, Michigan. The chief legal counsel for

Flagstar submitted an affidavit stating that the registered agent for service of process upon

Flagstar was Gladner. Flagstar’s attorney swore that the return receipt attached to the

summons did not bear the signature of Gladner, but instead it was signed by Romeo Pena,

a mail clerk whose job was to deliver the mail and who was not an authorized agent for

service of process. Flagstar’s attorney stated that he was familiar with Pena’s signature.

Flagstar’s attorney further stated that the return receipt was marked “Restricted Delivery” for

Gladner, and Pena had no authority to sign the receipt on Gladner’s behalf. Flagstar

reasoned that, because it had not received valid service of process, the judgment of the Lamar

County Circuit Court was void.

¶6.    Additionally, Flagstar argued that the Danoses did not follow the provisions of

Mississippi Rule of Civil Procedure 55(a) in obtaining the default judgment, because they

failed first to apply to the clerk for an entry of default, to support that application by affidavit

or otherwise, and then to seek a default judgment from the trial court only after entry of the

clerk’s default. Thus, Flagstar argued, the trial court’s entry of a default judgment was faulty

                                                 4
due to its failure to follow the mandatory requirements of Rule 55. Finally, Flagstar argued

that the default judgment should be set aside because the bank had a colorable defense to the

merits of the Danoses’ complaint.

¶7.    The trial court denied the motion to set aside default judgment and in a memorandum

opinion explained its reasons for previously having entered the default judgment:

       [T]he defendant failed to appear for a trial on the merits, and that on three
       different docket calls, the defendant had failed to appear, or make any
       announcements. After entry of the judgment, and consistent with M.R.C.P. 55,
       this Court held a hearing on damages, where the defendant also failed to
       appear.

The trial court found no merit in Flagstar’s claim of lack of jurisdiction because of

inadequate service of process, stating only that “[w]hile the defendant raises numerous other

issues relating to service and prejudice, this Court deems them to be without merit.” The trial

court likewise found no merit in Flagstar’s argument that the default judgment was void for

failure to first secure the entry of the clerk’s default, ruling that neither an application for

default nor a clerk’s entry of fault was required in this case. The trial court stated, “M.R.C.P.

55(b) expressly allows for a default to be taken if a party fails to appear at the trial. Here, the

record reflects, that the defendant failed to appear at three docket calls, trial and at writ of

inquiry on damages.”

¶8.    The trial court rejected Flagstar’s contention that default judgments are not favored

and should be set aside when certain factors are shown. The trial court’s order stated:

       [T]his Court does not adopt the position advocated by the defendant in regards
       to liberally setting aside default judgments. Setting aside defaults as
       envisioned by the plaintiff [sic] would become merely a perfunctory request.

                                                5
       Moreover, failure to uphold default judgments would not foster the important
       judicial policy of finality of judgment.

The trial court did not address whether Flagstar had a colorable defense to the action.

¶9.    Aggrieved by the trial court’s denial of its motion to set aside the default judgment

and judgment awarding damages, Flagstar appealed to us, and we assigned this case to the

Court of Appeals.2

                     PROCEEDINGS IN THE COURT OF APPEALS

¶10.   The Court of Appeals reversed the trial court’s judgment denying Flagstar’s motion

to set aside the default judgment, and rendered judgment in favor of Flagstar for lack of

jurisdiction. A majority of the Court of Appeals found that, because Flagstar was an out-of-

state corporation, Mississippi Rule of Civil Procedure 4(d)(4)3 was to be followed. Citing

Brown v. Bristol-Myers Squibb Co., 2002 U.S. Dist. LEXIS 27445, *8-12 (S.D. Miss. 2002),

the majority noted: “If service is attempted by certified mail upon a corporation under Rule

4(c)(5), but is delivered to a person not designated to receive process under Rule 4(d)(4),

then the process fails.” Thus, the majority found that, because the Danoses did not make an


       2
        Michael Burks did not appeal from the trial court’s judgment entered against him;
therefore, the only parties to today’s appeal are Flagstar and the Danoses.
       3
           Rule 4(d)(4) provides in pertinent part:

       Service by sheriff or process server shall be made as follows:

       . . . (4) Upon a . . . foreign corporation . . . by delivering a copy of the
       summons and of the complaint to an officer, a managing or general agent, or
       to any other agent authorized by appointment or by law to receive service of
       process.

                                                6
affirmative showing that the mailroom clerk who signed for the summons was in fact the

registered agent for service of process for Flagstar, the service of process was void.

¶11.   The dissent disagreed, opining that the Court of Appeals’ majority had misconstrued

Mississippi Rules of Civil Procedure 4(c)(5) and 4(d)(4). Based on the dissent’s

interpretation of Rule 4(c)(5), process was deemed complete when the certified letter was

signed for and picked up by the mailroom clerk. The dissent reasoned that Rule 4(c)(5) does

not address whether someone other than the registered agent for service of process for a

corporation may sign for a certified letter addressed to the registered agent. According to the

dissent, because Flagstar is not a natural person, the Danoses were not required, under Rule

4(c)(5), to mark the envelope for restricted delivery. Therefore, the fact that the mailroom

clerk signed for the certified letter, which was marked restricted delivery to Gladner, was

inconsequential to the effectiveness of the process on Flagstar. Finally, the dissent found that

Rule 4(c)(5) required only that the certified letter be properly addressed to Flagstar’s

registered agent for service of process, who was Gladner. Flagstar, 2008 WL 5064953,

**10-12, ¶¶32-37 (Irving, J., dissenting).

¶12.   Aggrieved by the Court of Appeals’ judgment, the Danoses filed a motion for

rehearing, which the Court of Appeals denied; therefore, the Danoses filed a Petition for Writ

of Certiorari, which we granted on June 11, 2009. After reviewing the record, this Court, by

order entered on December 3, 2009, directed the parties to supplement the record with the

transcript of the March 12, 2007, hearing concerning the entry of the default judgment

against Flagstar. Likewise, the Court permitted the parties to file simultaneous supplemental

                                               7
briefs, if desired, and the parties thereafter submitted supplemental briefs.       However,

concerning the purported transcript of the March 12, 2007, hearing, Rhonda Wetzel, the court

reporter, provided a letter to this Court stating that the hearing in question had been

conducted in Judge Prichard’s chambers and was off the record. On December 28, 2009,

Flagstar filed a motion to deem the appellate record complete.

                                       DISCUSSION

       I.        WHETHER SERVICE OF PROCESS WAS EFFECTED ON
                 FLAGSTAR.

¶13.   The critical issue addressed by the Court of Appeals was whether the plaintiffs

sufficiently complied with Rule 4(c)(5) so as to effect service of process on the defendant

Flagstar.4 The majority of the Court of Appeals answered this question in the negative,

adversely to the plaintiffs. The majority based its decision on its finding that the person who

signed for the summons was not Gladner, but a mail clerk, whose authority to receive the



       4
           Rule 4(c)(5) provides:

       Service by Certified Mail on Person Outside State.

       In addition to service by any other method provided by this rule, a summons
       may be served on a person outside this state by sending a copy of the
       summons and of the complaint to the person to be served by certified mail,
       return receipt requested. Where the defendant is a natural person, the
       envelope containing the summons and complaint shall be marked “restricted
       delivery.” Service by this method shall be deemed complete as of the date of
       delivery as evidenced by the return receipt or by the returned envelope marked
       “Refused.”

Miss. R. Civ. P. 4(c)(5).

                                              8
summons on behalf of Flagstar was not established to be in compliance with the mandate of

Rule 4(d)(4). Respectfully, we think otherwise, and find Rule 4(d)(4) to be inapplicable on

these facts.

¶14.   The comment to Rule 4(c)(5) states:

       The Rule 4(c)(5) procedure supplants the circuitous procedures available to
       obtain in personam jurisdiction against nonresidents. E.g. Miss. Code Ann.
       13-3-63 (1972). However, the criteria for subjecting nonresidents to the
       jurisdiction of Mississippi courts are those established by the legislature.

¶15.   Because Flagstar is a foreign corporation not doing business in the state, and thus has

no registered agent in the state, Mississippi Code Section 13-3-57, Mississippi’s Long-Arm

Statute, controls for purposes of jurisdictional intent. Miss. Code. Ann. § 13-3-57 (Rev.

2002). However, the statute is silent with regard to service of process, in that it provides,

“Service of summons and process upon the defendant shall be had or made as is provided by

the Mississippi Rules of Civil Procedure.” Id.

¶16.   As the Court of Appeals’ dissent pointed out, Rule 4(c)(5) is silent with regard to

whether someone other than the registered agent for service of process for a corporation may

sign for a certified letter addressed to the registered agent. So too are the statutes. What is

clear, however, from the standpoint of the efficacy of service of process on a foreign

corporation by way of certified letter, is that the letter must be properly addressed to the

person authorized to receive process on behalf of the corporation and actually delivered to

that address. That was done in this case, as it is clear from the record that the letter was

properly addressed and that it reached its destination. Cf. Pointer v. Huffman, 509 So. 2d
9
870, 873 (Miss. 1987) (after discussion on issue of whether constable had authority under

statute to serve process in name of sheriff, “[t]here being no dispute as to the fact of service

and notice to the defendant . . . . , this Court finds no reversible error in the trial judge’s

[holding that service of process was valid]”). In today’s case, Robert K. Fleming, the

operations coordinator for Flagstar’s legal department, admitted to having received the

process.

¶17.   Further, we agree with the Court of Appeals’ dissent that the Danoses’ attempted

service on Flagstar with “restricted delivery” does not in-and-of-itself render the attempted

service invalid. This is a requirement born out of Mississippi Code Section 13-3-63, which

governs service of process on nonresident motorists. Miss. Code Ann. § 13-3-63 (Rev.

2002). The Danoses were not required to send the letter restricted delivery; the fact that they

went the extra step should not be viewed as noncompliance with Rule 4(c)(5).

¶18.   For the reasons stated, based on the facts revealed in today’s record, we find that

service of process was proper in this matter. To hold otherwise would work an illogical

burden on plaintiffs who have no control over a corporate defendant’s internal operating

procedures, such as how mail rooms are run.

¶19.   Because the Court of Appeals found that the default judgment must be set aside due

to the trial court’s lack of jurisdiction to enter the judgment because of defective process, the

Court of Appeals, understandably, did not address the three-prong balancing test grounded

in our law to determine the propriety of the trial court’s refusal to set aside the default

judgment. We thus turn now to this issue.

                                               10
       II.    WHETHER THE TRIAL COURT ERRED IN DENYING
              FLAGSTAR’S MOTION TO SET ASIDE THE DEFAULT
              JUDGMENT.

¶20.   Flagstar appropriately filed a motion to set aside default judgment pursuant to

Mississippi Rule of Civil Procedure 60(b). Without doubt, Mississippi Rule of Civil

Procedure 55(c) is available to seek relief from a clerk’s entry of default, while Rule 60(b)

is reserved for those occasions when a party seeks relief from the trial court’s entry of a

judgment by default. American States Ins. Co. v. Rogillio, 10 So. 3d 463, 467 (Miss. 2009).

Here, at least as to Flagstar, the circuit clerk entered no default, but instead, the trial court

entered a default judgment pursuant to Mississippi Rule of Civil Procedure 55(b).

¶21.   Mississippi Rule of Civil Procedure 60(b) states in pertinent part:

       (b) Mistakes; Inadvertence; Newly Discovered Evidence; Fraud, etc. On
       motion and upon such terms as are just, the court may relieve a party or his
       legal representative from a final judgment, order, or proceeding for the
       following reasons:

              (1) fraud, misrepresentation, or other misconduct of an adverse
              party;
              (2) accident or mistake;
              (3) newly discovered evidence which by due diligence could not
              have been discovered in time to move for a new trial under Rule
              59(b);
              (4) the judgment is void;
              (5) the judgment has been satisfied, released, or discharged, or
              a prior judgment upon which it is based has been reversed or
              otherwise vacated, or it is no longer equitable that the judgment
              should have prospective application;
              (6) any other reason justifying relief from the judgment.

Miss. R. Civ. P. 60(b).



                                               11
¶22.   Although Flagstar does not specify what subsection of Rule 60(b) applies to justify

granting relief from the judgment entered against it, much of Flagstar’s focus throughout the

life of this case has been on whether it was effectively served with process. Such an

assertion would justify relief from the judgment pursuant to Rule 60(b)(4). Additionally,

Rule 60(b)(6) is always available for an aggrieved party to seek relief from a judgment. This

Court has stated that “Rule 60(b)(6) ‘stands as a grand reservoir of equitable power to do

justice in a particular case when relief is not warranted by the preceding clauses, or when it

is uncertain that one or more of the preceding clauses afford relief.’” Porter v. Porter, 23 So.
3d 438, 450 (Miss. 2009) (quoting Briney v. United States Fid. & Guar. Co., 714 So. 2d
962, 969 (Miss. 1998)) (citations omitted).

¶23.   Thus, in today’s appeal, Flagstar argues that the trial court erred when it failed to

apply properly the three-prong balancing test in ruling on Flagstar’s Rule 60(b) motion to set

aside default judgment. In Rogillio, this Court reiterated the equitable factors to be

considered by the trial courts in determining whether a default judgment should be set aside.

Those three factors are:

       (1) the nature and legitimacy of the defendant’s reasons for his default, i.e.,
       whether the defendant has good cause for default, (2) whether [the] defendant
       in fact has a colorable defense to the merits of the claim, and (3) the nature and
       extent of prejudice which may be suffered by the plaintiff if the default
       judgment is set aside.

Rogillio, 10 So. 3d at 468 (citing H & W Transfer & Cartage Serv., Inc. v. Griffin, 511 So.
2d 895, 898 (Miss. 1987)). See also Guar. Nat’l Ins. Co. v. Pittman, 501 So. 2d 377, 388

(Miss. 1987).

                                              12
¶24.   Flagstar’s motion to set aside the default judgment is thirty pages in length, including

exhibits. The first eleven pages of the motion are devoted to addressing the specific reasons

to support Flagstar’s motion as they relate to the three-prong balancing test. In the motion,

Flagstar focuses its attention on the good-cause and colorable-defense factors. We recite

here portions of the trial judge’s memorandum opinion and order denying Flagstar’s motion

to set aside default judgment:

       On September 21, 2006, this Court entered a Default Judgment against the
       defendant, pursuant to M.R.C.P. 55(b).[5 ] The basis for the Judgment was that
       the defendant failed to appear for a trial on the merits, and that on three
       different docket calls, the defendant had failed to appear, or make any
       announcements.[6 ] After entry of the judgment, and consistent with M.R.C.P.
       55, this Court held a hearing on damages, where the defendant also failed to
       appear.
...
       The crux of the defendant’s argument is that good cause exists to set aside and
       that a clerk’s entry of default is required. While the defendant raises numerous


       5
        Although the default judgment was dated September 21, 2006, the actual date of
entry of the default judgment was September 25, 2006.
       6
         The docket reflects, inter alia, the following filings (and these documents likewise
appear in the record before us): February 10, 2005, Notice of Cases on Trial Calendar,
stating the trial docket (including this case) would be set on March 14, 2005, at 8:00 a.m.;
March 25, 2005, Notice of Pre-Setting for Trial, stating that this case was pre-set for trial
at 9:00 a.m. on September 14, 2005, and that announcements could be made at docket call
on September 12, 2005, at 9:00 a.m.; September 19, 2005, Notice of Pre-Setting for Trial,
stating that this case was pre-set for trial at 9:00 a.m. on March 22, 2006, and that
announcements could be made at docket call on March 13, 2006; March 27, 2006, Notice
of Pre-Setting for Trial, stating that this case was pre-set for trial at 9:00 a.m. on June 20,
2006, and that announcements could be made at docket call on June 12, 2006; June 24,
2006, Order Granting Motion for Continuance and setting trial for September 19, 2006, at
9:00 a.m.; and July 14, 2006, Notice of Pre-Setting for Trial, stating that this case was pre-set
for trial at 9:00 a.m. on September 19, 2006, and that announcements could be made at
docket call on September 11, 2006.

                                               13
       other issues relating to service and prejudice, this Court deems them to be
       without merit.
...
       In Hartford v. Underwriters Insurance Co. v. Williams [sic],7 the Mississippi
       Supreme Court held that a defendant seeking relief under Rule 60(b)(6) must
       prove good cause, a colorable defense, and that setting aside will not prejudice
       the plaintiff.

       The defendant’s chief argument regarding good cause is that the record is void
       as to any entry of default. However, as cited by the plaintiff in their response,
       M.R.C.P. 55(b) expressly allows for a default to be taken if a party fails to
       appear at the trial. Here, the record reflects, that the defendant failed to appear
       at three docket calls, trial and at the writ of inquiry on damages. In addition,
       the official comments to Rule 55, while [sic] read as follows, “when a
       defaulting party has failed to appear, thereby manifesting no intention to
       defend, he is not entitled to notice of the application for a default judgment
       under this rule.” See, Official Comments to M.R.C.P. 55(b). Thus, it is clear
       that neither an application or a clerk’s entry of default was needed in light of
       the facts.

¶25.   Additionally, in his Memorandum Opinion and Order, the trial judge discussed the

fact that, pursuant to Mississippi Rule of Civil Procedure 55(b), he had authority to enter a

default judgment once a defendant failed to appear on the trial date. The trial judge also

acknowledged Flagstar’s argument that Mississippi law does not favor default judgments and

that trial courts should liberally set aside default judgments upon request. In response to that

argument, the trial judge opined that such an approach of setting aside a default judgment

simply upon request would be “perfunctory,” eliminating the necessity for performing the

three-part balancing test set out by this Court, and that there existed an important judicial

policy concerning finality of judgment.


       7
        It appears that the trial court was referring to Hartford Underwriters Insurance Co.
v. Williams, 936 So. 2d 888 (Miss. 2006).

                                               14
¶26.   In Rogillio, the trial court found that the default judgment had been entered properly.

Rogillio, 10 So. 3d at 466. The basis for this conclusion, however, was that “the failure of

the defendant to respond to the complaint was not due to accident or mistake, nor any

conduct of the plaintiff or plaintiff’s counsel, but to poor business practices of the defendant

and complete inattention to the complaint.” Id. Thus, as the trial court stated, “[t]he court

finds there is no showing of good cause.” Id. Therefore, in Rogillio, the trial court

apparently considered only the “good cause” prong in deciding to deny the defendant’s

motion to set aside the default judgment.

¶27.   Notwithstanding the trial court’s apparent failure to apply the proper test in Rogillio,

however, this Court thus engaged in its own three-prong balancing inquiry on appeal. We

stated that “[i]n deciding whether to set aside a default judgment, the trial court must

consider [the three-prong balancing test].” Rogillio, 10 So. 3d at 468. Just before that,

however, and in the same breath, we explained that “this Court applies a three-prong

balancing test when determining whether a trial court properly decided a motion to set aside

a default judgment.” Rogillio, 10 So. 3d at 467-68 (emphasis added). Hence, we employed

the test in Rogillio and found that the trial court had not abused its discretion in denying the

defendant’s motion to set aside the default judgment. Id. at 476-77.8




       8
        This Court reviews a trial court’s decision regarding a motion to set aside a default
judgment for an abuse of discretion. Rogillio, 10 So. 3d at 467 (citing Guar. Nat’l Ins. Co.
v. Pittman, 501 So. 2d 377, 388 (Miss. 1987)).

                                              15
¶28.   Rogillio thus stands for the proposition that the trial court must employ the three-part

balancing test when deciding whether to set aside a default judgment, and this Court must

strike the same balance when determining whether the trial court abused its discretion in

making that decision. While we are satisfied from the totality of the record, including the trial

judge’s memorandum opinion and order, that the trial judge applied the required three-prong

balancing test, we will conduct the Rogillio analysis ourselves to determine if the trial court

abused its discretion in denying Flagstar’s motion to set aside the default judgment.

¶29.   The Rogillio test includes a “good-cause” prong, a “colorable-defense” prong, and a

“prejudice” prong. Id. at 468 (citing H & W Transfer, 511 So. 2d at 898). The trial court’s

order stated the correct test as follows: “a defendant seeking relief under Rule 60(b)(6) must

prove good cause, a colorable defense, and that setting aside will not prejudice the plaintiff.”

       A. Good Cause

¶30.   The trial court’s memorandum opinion and order in today’s case pointed out that “the

crux of the defendant’s argument is that good cause exists to set aside.” (Emphasis added.)

Thereafter, the trial court’s order engaged in a substantial analysis regarding the “good-

cause” prong and found Flagstar’s arguments to be without merit. The “good-cause” prong,

however, does not pertain to “good cause” to set aside the default judgment. Rather, the

“good-cause” prong refers to whether the defendant can show “good cause” for its default.

Rogillio, 10 So. 3d at 468. Flagstar never presented facts in its Motion to Set Aside specific

to its reasons for default. The only facts Flagstar presented to the trial judge pertained to

“good cause” to set aside the default judgment.

                                               16
¶31.   We note that in Flagstar’s Motion to Set Aside, its principal reasons for “good cause”

to set aside were (1) that service of process was ineffective, and (2) that the default judgment

was void because the Danoses had failed to apply for an entry of default. However, the only

argument presented by Flagstar that could apply toward “good cause” for the default was that

service of process was improper. We addressed that argument in Issue I and found service

of process was effected on Flagstar. See supra Issue I. Thus, this prong weighs in favor of

the Danoses.

       B. Colorable Defense

¶32.   A trial court confronted with a motion to set aside a default judgment likewise must

consider whether the defaulting defendant has a colorable defense to the merits of the

plaintiff’s claim. Rogillio, 10 So. 3d at 469. Admittedly, this Court has held that the

“colorable-defense” prong is the most important factor. With regard to that prong, we have

held that “[i]f any one of the three factors in the balancing test outweighs the other in

importance, this is the one.” Rogillio, 10 So. 3d at 469-70 (citing Bailey v. Ga. Cotton

Goods, 543 So. 2d 180, 182 (Miss. 1989)); see also Stanford v. Parker, 822 So. 2d 886, 888

(Miss. 2002) (quoting Allstate Ins. Co. v. Green, 794 So. 2d 170, 174 (Miss. 2001) (stating

that this Court has “encouraged trial courts to vacate a default judgment where ‘the defendant

has shown that he has a meritorious defense’”)).

¶33.   Flagstar made several principal arguments regarding “colorable defenses” in its

motion to set aside the default judgment. First, Flagstar argued that service of process was

deficient. The trial court’s order denying the motion states that “the defendant raises

                                              17
numerous other issues relating to service . . . [but] this Court deems them to be without

merit.” (Emphasis added). Thus, it could be said that the trial court considered the

“colorable-defense” prong, insofar as defective service of process is a “colorable defense,”

but found Flagstar’s arguments thereunder to be lacking.

¶34.   However, Flagstar also argued as a “colorable defense” that it could not be held liable,

as a matter of law, for the injuries complained of by the Danoses. A short explanation of the

background facts is required to understand this contention. The Danoses’ complaint asserted

liability based on the fact that several agents of the defendant mortgage holders had

“submitted false and erroneous information to their principles [sic]” and thus to the Danoses,

the consumers. The complaint alleged, inter alia, that Chris Shirley and Amerigo Mortgage

were agents of Flagstar. To be liable for the acts of a disclosed principal, the agent must

have acted outside the scope of his agency and would incur no individual liability absent

fraud or other equivalent conduct. Rosson v. McFarland, 962 So. 2d 1279, 1288 (Miss.

2007); see also Harrison v. Chandler-Sampson, Co., Inc., 891 So. 2d 224, 227-31 (Miss.

2005). However, the trial court granted summary judgment to Shirley, finding that no

genuine issues of material fact existed as to his liability.9 Thus, Flagstar’s agent, who

provided the sole basis for its alleged vicarious liability, was dismissed from the case. Since

there is a valid argument that no agency relationship existed between Flagstar and the other

defendants in the case that would have served as the basis for vicarious liability otherwise,


       9
        The order granting summary judgment to Shirley was included as an exhibit in
Flagstar’s motion to set aside the default judgment.

                                              18
this certainly could be deemed to be a “colorable defense” to the Danoses’ claims against

Flagstar.10 Thus, this prong would appear to weigh in favor of Flagstar.

¶35.   However, notwithstanding our finding on this factor, we note that this Court addressed

the availability of a colorable defense in Pointer v. Huffman, 509 So. 2d 870, 874 (Miss.

1987), and stated:

       Pointer also testified concerning his defense to Huffman’s claim. The
       existence of a colorable defense on the merits “is a factor which should often
       be sufficient to justify vacation of a judgment entered by default.” Guaranty
       National Ins. Co. v. Pittman, 501 So. 2d at 388 . . . .
...

       The gist of Huffman’s claim is the failure of Pointer to include worker’s
       compensation coverage in an insurance package. However, the testimony of
       Pointer indicates there is an important factual issue which goes to the very
       heart of Huffman’s claim. Mr. Pointer’s testimony indicates a colorable
       defense in that Huffman voluntarily chose not to include worker’s
       compensation insurance within his insurance package. The resolution of that
       factual issue in favor of Pointer would negate the presence of any basis of
       liability.

       To be sure, [Pointer] could have been more diligent in his actions to defend
       this suit. The trial court, in the exercise of his discretion, so held, and this
       Court finds no abuse of this discretion.

Pointer, 509 So. 2d at 876.

       C. Prejudice



       10
         Flagstar also argued in its motion to set aside the default judgment that it did not
hold the mortgage on the home, which is the basis of this suit, when the allegedly fraudulent
acts leading to the lawsuit occurred. If this is true, then it would appear that Flagstar cannot
be held liable to Danos under the note. This undoubtedly would be a “colorable defense”
to the Danoses’ claim, and certainly would be a factor to have been considered by the trial
court.

                                              19
¶36.   Lastly, when confronted with a motion to set aside a default judgment, the trial court

must consider and balance any prejudice the plaintiff would suffer if the default was set

aside. Rogillio, 10 So. 3d at 468. Here, the trial court’s order stated that the “defendant

raises numerous other issues relating to . . . prejudice [but] this Court deems them to be

without merit.” In the introductory paragraph of his Memorandum Opinion and Order, the

trial judge stated that he had “reviewed the motion [to set aside default judgment],

memorandums [sic] in support, exhibits, as well as conducted a hearing.” Thus, it is readily

apparent from this language that, prior to issuing his ruling, the trial judge had considered,

inter alia, Flagstar’s motion to set aside default judgment with the attached exhibits, and the

Danoses’ response to the motion, with exhibits attached to the response. Although the trial

court did not specifically discuss the “prejudice” prong in its order, the Danoses did present

facts in their response to Flagstar’s motion to set aside indicating that they would suffer

prejudice if the default judgment were set aside. Specifically, the Danoses argued that, due

to their “substantial discovery, lengthy investigations, and many motions,” substantial

prejudice would result if “they are forced to once again engage in lengthy and costly

discovery to prepare this case for trial.” Additionally, the trial court, in its memorandum

opinion and order, stated that “[i]t is also important to note, that [t]his case is approximately

three years old.” The trial court also stated that it saw no need to set out a lengthy factual

recitation “[g]iven the exhaustive factual background detailed in the Court’s Memorandum

Opinion and Order, on Allstate’s Motion for Summary Judgment.”




                                               20
¶37.   In sum, notwithstanding the attention appropriately devoted to the colorable-defense

assertion in any case concerning issues of setting aside default judgments, in the end, of

significant import, based on the facts and circumstances peculiar to the particular case before

us today, is the following: As early in the life of this civil proceeding as April 22, 2004,

Flagstar’s legal department operations coordinator mailed a letter addressed to the Danoses’

counsel stating, inter alia, “Flagstar Bank, FSB (Flagstar) is in receipt of the summons

regarding the above referenced matter.” (Emphasis added). This unequivocal admission

by Flagstar meant that it had received the summons with the following caveat:

                               NOTICE TO DEFENDANT

       THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS
       IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO
       PROTECT YOUR RIGHTS.
       Within thirty (30) days from the date of receipt of this Summons and
       Complaint, you are required to mail or hand deliver a copy of a written answer
       either admitting or denying each allegation in the Complaint to CATHERINE
       H. JACOBS, ATTORNEY AT LAW, 425 PORTER AVENUE, OCEAN
       SPRINGS, MS 39564.

       You must also file the original of your answers with the Clerk of the Circuit
       Court within a reasonable time thereafter.

¶38.   The facts of this case are similar to those found in Guaranty National Insurance

Company v. Pittman, 501 So. 2d 377 (Miss. 1987), wherein this Court affirmed the trial

court’s denial of a motion to set aside a $400,000 default judgment entered after a hearing

to assess damages in a case involving an unliquidated claim for damages incurred by the

plaintiff due to an automobile accident. In so doing, this Court opined that “[a]ssuming that

[the defendant] could count to thirty and had some rudimentary familiarity with the Julian

                                              21
calendar, the summons instructed him that his answer was due on December 12, 1984.” Id.

at 386-87. Thus, we are satisfied in today’s case that the operations coordinator in Flagstar’s

legal department, through simple arithmetic, easily could have calculated that, in order to

protect Flagstar’s interests in this litigation commenced by the Danoses by assuring that a

default judgment would not be entered against it, regardless of Flagstar’s opinion as to the

merits of the Danoses’ assertions against Flagstar, responsive pleadings were required to be

filed by May 22, 2004. Instead, the record reveals that Flagstar, throughout the history of

this litigation, rolled the dice on its claim that the Danoses had failed to effect legal process

upon it such that a lawful judgment could not be entered against it. See Sartain v. White, 588
So. 2d 204, 208 (Miss. 1991).

¶39.   Likewise, we find applicable to today’s case that, although the Court, in Pittman,

found the defendant had made a substantial showing that the defendant had a colorable

defense on the merits of the plaintiff’s claim, this Court stated:

       In the final analysis, this case presents the questions whether we accord any
       meaning to a defendant’s Rule 12(a) duty to answer a final judgment entered
       after the defendant had been fully advised of his peril. It may be that people
       will miss fewer trains if they know the engineer will leave without them rather
       than delay even a few seconds. Although we are not about to inaugurate a
       policy of entering irrevocable defaults where no answer has been filed by the
       thirty-first day, we are equally resolved that people know that the duty to
       answer must be taken seriously. At some point the train must leave. That
       point had been reached in the case at bar on February 6, 1985.[11 ]

Pittman, 501 So. 2d at 388-89.


       11
         This was the date of the trial court’s entry of a default judgment as to liability and
final judgment awarding damages after a hearing to assess damages.

                                               22
¶40.   In today’s case, Flagstar’s train left the station on September 29, 2006, the date the

trial court entered the judgment against Flagstar in the amount of $500,000.

¶41.   Simply put, it is not the duty of the members of this Court to determine what decision

we would have made had we been the trial judges in this case. Instead, as already noted, our

solemn responsibility is to review the trial judge’s refusal to set aside the default judgment

in this case by considering the record before us and applying the abuse-of-discretion standard

of review. Having done so, we are unable to fairly conclude that the trial court exceeded its

authority or abused its discretion in refusing to set aside the default judgment entered against

Flagstar.

¶42.   Finally, in briefly addressing Justice Pierce’s separate opinion wherein he suggests

in ¶69 that we remand for a determination of damages based on an apportionment of fault

between Flagstar and Michael Burks under Mississippi Code Section 85-5-7 (Rev. 1999), we

note that the record does not reveal that Flagstar ever presented this issue to the trial court.

Thus, we need not consider this issue, which has been raised for the first time on appeal.

Alexander v. Daniel, 904 So. 2d 172, 183 (Miss. 2005) (citing Triplett v. Mayor &

Alderman of Vicksburg, 758 So. 2d 399, 401 (Miss. 2000)).

                                       CONCLUSION

¶43.   For the reasons discussed, we find that the trial court did not abuse its discretion in

refusing to set aside the default judgment. Therefore, the judgment of the Court of Appeals

is reversed, and the Lamar County Circuit Court’s order denying the motion to set aside

default judgment filed by Flagstar Bank, FSB, is reinstated and affirmed.

                                              23
¶44. THE JUDGMENT OF THE COURT OF APPEALS IS REVERSED AND THE
JUDGMENT OF THE CIRCUIT COURT OF LAMAR COUNTY IS REINSTATED
AND AFFIRMED.

     GRAVES, P.J., AND KITCHENS, J., CONCUR. RANDOLPH, J., CONCURS
IN PART AND IN RESULT WITH SEPARATE WRITTEN OPINION JOINED BY
LAMAR, J. DICKINSON AND PIERCE, JJ., JOIN IN PART. DICKINSON, J.,
DISSENTS WITH SEPARATE WRITTEN OPINION. PIERCE, J., CONCURS IN
PART AND DISSENTS IN PART WITH SEPARATE WRITTEN OPINION JOINED
BY WALLER, C.J. CHANDLER, J., NOT PARTICIPATING.

        RANDOLPH, JUSTICE, CONCURS IN PART AND IN RESULT:

¶45.    I concur in part and in result.

¶46.    Mississippi Rule of Civil Procedure 4(c)(3)(A) provides:

        A summons . . . may be served upon a defendant of any class referred to in paragraph
        . . . (4) of subdivision (d) of the rule by mailing a copy of the summons . . . to the
        person to be served. . . .

¶47.    Mississippi Rule of Civil Procedure 4(d)(4) requires “delivery of a copy of the summons .

. . to an . . . agent authorized by appointment . . . to receive service of process.”

¶48.    I would add to the plurality opinion only that the summons and complaint must be

properly addressed to the person authorized to receive process on behalf of the corporation

and actually delivered to that person at that address. The defendant confirmed that the

requirements were met.

     LAMAR, J., JOINS THIS OPINION. DICKINSON AND PIERCE, JJ., JOIN
THIS OPINION IN PART.

        DICKINSON, JUSTICE, DISSENTING:

¶49.    The plurality of justices’ analysis of the service-of-process issue (“Plurality”)

incorrectly finds service of process on Flagstar was proper. Importantly, the Plurality makes


                                                  24
no finding that the mail clerk, Pena, was authorized to accept process for Flagstar. But

because “Robert K. Fleming – the operations coordinator for Flagstar’s legal department –

admitted to having received the process” from some source, the Plurality finds it was

perfected.

¶50.   This is contrary to this Court’s decision in Hyde Construction Co. v. Elton Murphy-

Walter Travis, Inc.,12 wherein process was served on Carter, an employee of a corporation

who, in turn, delivered it to the president. This Court held:

       The delivery of the process to Carter for delivery to Hyde was not personal
       service on the corporation. . . . The fact that process was delivered to the
       president later the same afternoon did not make the service personal. Hyde’s
       knowledge was without avail. Without service in the manner provided by law,
       it is ineffectual.13

¶51.   For the past half-century, Hyde – which was not cited by the Plurality – has been good

law.

¶52.   I also dissent to the following holding from the Plurality:

       What is clear, however, from the standpoint of the efficacy of service of
       process on a foreign corporation by way of certified letter, is that the letter
       must be properly addressed to the person authorized to receive process on
       behalf of the corporation and actually delivered to that address.14




       12
        Hyde Constr. Co. v. Elton Murphy-Walter Travis, Inc. 227 Miss. 615, 86 So. 2d
455 (Miss. 1956).
       13
            Id. at 458.
       14
         Plur. Op. at ¶ 16. The Plurality understandably cites no authority for its new two-
prong test, and the second prong – which simply allows the process to be delivered to “that
address,” rather than an actual person authorized to receive it – is not to be found in the law.

                                              25
(Emphasis added.)

¶53.   So according to the Plurality, valid service of process may be obtained on a foreign

corporation, even in a case where the undisputed facts establish that the process never

reached any person authorized to receive it and no person associated with the defendant was

aware of the lawsuit. Indeed, according to the plurality’s view of “efficacy of service of

process,” all that is necessary is that process be properly addressed and delivered to the

building, or anyone who happened to be in or around it. The Plurality fails to consider that

most corporations are small businesses, and many (such as small farms) are operated out of

a home. Thus, under today’s Plurality opinion, process may be perfected by delivery to a

landscaper found watering plants at the address of the defendant. Also, according to the

Plurality’s holding as recited above, so long as the postman (or postwoman) drops the

process in the correct mailbox, or hands it to a customer seated in the defendant’s waiting

room, the defendant is properly served – even though for a variety of reasons the process may

never be seen by anyone authorized to receive it.

¶54.   I find this view of service of process repugnant to the principles of justice and

fairness, and inconsistent with due process of law.       For the reasons stated herein, I

respectfully dissent.

       PIERCE, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶55.   The plurality’s opinion in this case is shocking. Although Flagstar’s general counsel

committed a monumental error that in baseball terms can be compared to Bill Buckner’s




                                             26
1986 game-six World Series error, I cannot justify upholding a $500,000 default judgment

when there is absolutely no basis in the law for doing so.

¶56.   I fully concur with the plurality that Flagstar was properly served under the specific

facts of this case. But I cannot concur with the plurality’s analysis and disposition regarding

Issue II. Because this Court consistently has found the “colorable-defense” prong of the

three-part Rogillio test to be the most important,15 I believe the default judgment against

Flagstar should be set aside. Accordingly, I dissent in part.

                                               I.

¶57.   I do not think the plurality or the trial courts struck the Rogillio equilibrium correctly,

because each gave insufficient consideration to the weightiest element, Flagstar’s “colorable

defenses.” When the Rogillio balance is properly struck, the evidence before the trial court

and this Court shows that the default judgment entered against Flagstar should have been set

aside. Again, because the “colorable-defense” prong is the most important element of the

Rogillio test, Flagstar’s defenses likely would have required the trial court to set aside the

default judgment. But nowhere in the trial court’s order denying Flagstar’s motion to set

aside the default judgment are these defenses mentioned. And since the trial court failed to




       15
          See American States Ins. Co. v. Rogillio, 10 So. 3d 463, 470 (Miss. 2009); Greater
Canton Ford Mercury, Inc. v. Lane, 997 So. 2d 198, 204 (Miss. 2008); Capitol One
Services, Inc. v. Rawls, 904 So. 2d 1010, 1016 (Miss. 2004); Stanford v. Parker, 822 So.
2d 886, 889 (Miss. 2002); Allstate Ins. Co. v. Green, 794 So. 2d 170, 174 (Miss. 2001);
Bailey v. Ga. Cotton Goods, 543 So. 2d 180, 182 (Miss. 1989).

                                               27
have an on-the-record hearing, we are left without a transcript of the hearing on the motion

to set aside. Thus, we cannot assume that the trial court considered these defenses at all.

¶58.   Nevertheless, the plurality goes forward, as it should, with its own application of the

three-prong standard. I agree with the plurality’s analysis regarding the “good-cause” prong

of the balancing test. But I believe the plurality’s opinion incorrectly shifts the appropriate

weight afforded by this Court away from the “colorable-defense” prong and thus takes the

Court in a different direction. The facts of this case do not warrant such a shift in the law.

       Flagstar’s Colorable Defenses

¶59.   The plurality’s opinion mentions additional colorable defenses presented by Flagstar

that were not considered by the trial court and that establish a strong defense to the Danoses’

claims. First, the plurality notes that Flagstar could not be held liable, as a matter of law, for

the injuries complained of by the Danoses. The plurality recognizes that:

       To be liable for the acts of a disclosed principal, the agent must have acted
       outside the scope of his agency and would incur no individual liability absent
       fraud or other equivalent conduct. Rosson v. McFarland, 962 So. 2d 1279,
       1288 (Miss. 2007). See also Harrison v. Chandler-Sampson, Co., Inc., 891
So. 2d 224, 227-31 (Miss. 2005). However, the trial court granted summary
       judgment to Shirley, finding that no genuine issues of material fact existed as
       to his liability.16 Thus, Flagstar’s agent, who provided the sole basis for its
       alleged vicarious liability, was dismissed from the case. Since there is a valid
       argument that no agency relationship existed between Flagstar and the other
       defendants in the case that would have served as the basis for vicarious
       liability otherwise, this certainly could be deemed to be a “colorable defense”
       to the Danoses’ claims against Flagstar.



       16
          The order granting summary judgment to Shirley was included as an exhibit in
Flagstar’s motion to set aside the default judgment.

                                               28
Plur. Op. at ¶ 34.

¶60.   Yet despite finding that Flagstar could not have been held liable to the Danoses, the

plurality goes on to state “this [colorable-defense] prong would appear to weigh in favor of

Flagstar.” Plur. Op. at ¶34 (emphasis added). The plurality’s conclusion on this issue does

not afford the “colorable-defense” prong its appropriate weight. I believe it to be clear that,

because Shirley was granted summary judgment, Flagstar could not have been held

vicariously liable to the Danoses and that such a finding weighs heavily in favor of Flagstar.

¶61.   Additionally, Flagstar argued in its motion to set aside the default judgment that it did

not hold the mortgage on the home when the allegedly fraudulent acts leading to the lawsuit

occurred. As the plurality notes, if this fact is true, then Flagstar cannot be liable to the

Danoses under the note. Beyond question, this would be a “colorable defense” to the

Danoses’ claim, and should have been considered by the trial court as well.

¶62.   Thus, this prong of the three-part test substantially outweighs the other two.

       Prejudice to the Danoses

¶63.   It is well-established that the “colorable-defense” prong “is a factor which often

should be sufficient to justify vacation of a judgment entered by default.” Guar. Nat’l Ins.

Co. v. Pittman, 501 So. 2d 377, 388 (Miss. 1987).17 But the plurality’s opinion seems to turn

on whether the Danoses would suffer prejudice if the default were set aside. In weighing

“prejudice,” the plurality notes that “[a]lthough the trial court did not specifically discuss the


       17
         See also Bryant, Inc. v. Walters, 493 So. 2d 933, 937 (Miss. 1986); Int’l Paper Co.
v. Basila, 460 So. 2d 1202, 1204 (Miss. 1984).

                                               29
‘prejudice’ prong in its order, the Danoses did present facts in their response to Flagstar’s

motion to set aside indicating that they would suffer prejudice if the default judgment were

set aside.” Plur. Op. at ¶ 36. The Danoses further argued that they agreed not to oppose or

appeal Shirley’s and Amerigo’s summary judgment motions, only in exchange for Shirley’s

and Amerigo’s testimony at trial that Shirley had acted as an agent for Flagstar. The plurality

finds these arguments outweigh the “most important” factor of the three-part standard, the

“colorable-defense” prong. I cannot join such a finding.

¶64.   The arguments asserted by the Danoses are spurious, and clearly lack enough merit

to outweigh Flagstar’s colorable defenses. Rather, the Danoses should bear the consequences

for allowing Shirley and Amerigo out of the case, because they should have known that

letting Shirley out of the case would simultaneously let Flagstar out as well.

¶65.   Because Flagstar had no liability to the Danoses under the law and presented such to

the trial court, I would find that the trial court abused its discretion in not setting aside the

default judgment. Accordingly, I would reverse and render as to Issue II.

                                               II.

¶66.   Alternatively, and in light of the plurality’s decision to uphold the default judgment,

I would note that the trial court’s judgment and damage award of $500,000 is not supported

by the evidence and amounts to plain error. And because the damage award in this case is

so grossly disproportionate as to be contrary to common logic, it should be overturned. See

Greater Canton Ford Mercury, Inc. v. Lane, 997 So. 2d 198, 206 (Miss. 2008), reh’g

denied Jan. 8, 2009. (“This Court has stated that ‘damage awards are only overturned when

                                               30
the trial judge has abused his discretion or in exceptional cases where such awards are so

gross as to be contrary to right reason.’”)

¶67.   This Court has held that “damages awards must be supported by evidence, and such

evidence must be reflected in the record if it is to be affirmed on appeal.” Rich by and

through Brown v. Nevels, 578 So. 2d 609, 617 (Miss. 1991). Further, the record on appeal

should reflect how the trial court calculated damages. Lane, 997 So. 2d at 206.

¶68.   The record before this Court reveals that neither the complaint nor the exhibits

submitted at the September 29, 2006, hearing provided a factual basis for the amount

awarded by the trial court.18 The trial court clearly abused its discretion by holding Flagstar

and Michael Burks responsible, jointly and severally, for a $500,000 judgment when no such

amount had been substantiated by the evidence, nor were the damages properly apportioned

among the defendants. Before, we have not hesitated to vacate a judgment where the record

is devoid of a factual basis for the amount of damages. See Lane, 997 So. 2d at 206; Nevels,
578 So. 2d at 617.

¶69.   Although I would set aside the default judgment as mentioned above, I would note

that the plurality, in upholding the default judgment, in essence has blindly permitted an


       18
           The Complaint submitted by the Danoses requested “the Court enter judgement
[sic] for the plaintiffs and against the defendants for actual and punitive damages in an
amount to be determined by a jury at the trial of this cause and for any and such other and
further relief as the Court deems appropriate.” The evidence submitted at the hearing on
damages consisted of: prescription drug receipts, a deed of trust, the real estate contract, the
seller’s disclosure statement, pictures of the damage, medical bills, testimony from the
Danoses and two credit reports. Virtually none of the evidence presented at the damages
hearing was connected to Flagstar.

                                              31
award which is virtually devoid of substantiation. See Nevels, 578 So. 2d at 617. Further,

the trial court found Flagstar and Michael Burks jointly and severally liable to the Danoses,

yet failed to assign a percentage of fault to either defendant. The statute applicable at the

time of the suit required that the trial court apportion fault between the two defendants. See

Miss. Code Ann. 85-5-7 (Rev. 1999).19 Since the trial court failed properly to apportion fault

between Flagstar and Michael Burks, the plurality should, at least, remand for a proper

determination on the issue of damages.

       WALLER, C.J., JOINS THIS OPINION.




       19
            The pertinent language of Mississippi Code Section 85-5-7 read as follows:

       Except as may be otherwise provided in subsections (6) and (8) of this section,
       in any civil action based on fault, the liability for damages caused by two (2)
       or more persons shall be joint and several only to the extent necessary for the
       person suffering injury, death or loss to recover fifty percent (50%) of his
       recoverable damages.

Miss. Code Ann. § 85-5-7 (2) (Rev. 1999).

                                             32